Citation Nr: 1540024	
Decision Date: 09/17/15    Archive Date: 10/02/15

DOCKET NO.  13-33 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or other qualifying chronic disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran served on active duty from June 1987 to August 1987, and from November 1990 to January 1991, to include service in the Persian Gulf. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at a July 2015 Board videoconference hearing.  A transcript of that hearing has been associated with the claims file.

The Board notes that at his July 2015 videoconference hearing, the Veteran expressed his belief that the issue of entitlement to service connection for gastroesophageal reflux disease (GERD) was also on appeal before the Board.  A review of the claims file reveals that the issue of entitlement to service connection for GERD was also denied by the RO in the May 2013 rating decision that denied his claim for a respiratory condition.  However, in his June 2013 correspondence, which was accepted as a Notice of Disagreement by the RO, the Veteran only asked the RO to reconsider his claim of entitlement to service connection for respiratory complications related to his service in the Gulf War.  As such, the Veteran was provided with a Statement of the Case in October 2013 which only addressed the issue of service connection for a respiratory condition.  The issue of GERD was not brought up again until the Veteran filed his VA Form 9 in November 2013, at which time he indicated that he sought to appeal the issues of both "respiratory problems and GERD."  Since the November 2013 VA Form 9 was received within a year of the original May 2013 rating decision, the RO treated it as an initial Notice of Disagreement with respect to the issue of entitlement to service connection for GERD.  A Statement of the Case addressing the issue of GERD was issued to the Veteran in July 2014, which was accompanied by correspondence informing the Veteran that he needed to file a formal appeal within 60 days.  However, no such appeal was received within 60 days of the Veteran's receipt of the July 2014 Statement of the Case.  Accordingly, the June 2015 VA Form 8 certified the issue of entitlement to service connection for a respiratory disorder to the Board, but did not include the issue of entitlement to service connection for GERD.  As such, the Board does not have jurisdiction over the issue of entitlement to service connection for GERD.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a respiratory disorder.  However, for the reasons discussed below, the Board's review of the record reveals that further development on the issue of entitlement to service connection for a respiratory disorder, to include as due to an undiagnosed illness or other qualifying chronic disability, is warranted.

The Veteran had active military service in the Southwest Asia theater of operations during the Persian Gulf War.  The Veteran testified that he served in Saudi Arabia, Iraq, and Kuwait in close proximity to oil fires and burn pits.  

As to undiagnosed illness claims, service connection may be warranted for a Persian Gulf War Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multisymptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1). 

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "nonpresumptive" direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more, the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b). 

Here, the Veteran was provided with a VA respiratory conditions examination and a VA Gulf War examination in February 2013.  Strangely, the VA examiner indicated that the Veteran was not diagnosed, nor had he ever been diagnosed, with a respiratory condition; however, the examiner later acknowledged that the Veteran had reported respiratory issues for approximately 21 years, and also noted that the Veteran had been previously diagnosed as having common cold, seasonal allergies, sore throat, and sinusitis.  The Veteran's chest X-ray and pulmonary function testing were both normal.  The VA examiner concluded that there was no diagnosis because, although the Veteran reported respiratory symptoms, there was no clinical objective evidence of disease or pathology.  However, the examiner also indicated that, based on 38 CFR § 3.317, any conditions documented in the above examinations were not an undiagnosed illness with objective findings, diagnosable but medically unexplained chronic multisystem illness of unknown etiology (chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome), or a diagnosable chronic multisystem illness with a partially explained etiology.  In addition, the examiner indicated that any conditions that were diagnosed were not related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The examiner explained that there was no documentation of a disease related to the Veteran's lungs from the time of his deployment until April 2012 when he was seen for an annual physical examination and reported environmental exposures to oilfield fires and other chemicals while in Iraq.  The examiner noted that the Veteran's respiratory symptoms were diagnosed as common cold with no evidence of any pathology, and that the current examination was normal.  

However, VA treatment records revealed diagnoses of dyspnea and "likely" nocturnal asthma.  An April 2013 computed tomography (CT) scan of the chest noted that the Veteran's pulmonary function tests revealed definite obstruction, and noted extensive exposure to oil well fire smoke, burn pits, sandstorms, dust storms, and rocket fuel.  In addition, in February 2014, the Veteran's treating VA physician submitted a Respiratory Conditions (other than tuberculosis and sleep apnea) Disability Benefits Questionnaire.  The VA physician diagnosed the Veteran as having pulmonary nodules, lung granuloma, and pleural calcifications.  In addition, the physician indicated that the Veteran had bibasilar crackles, wheezing, and a cough.  In correspondence dated in July 2015, the Veteran's treating VA physician again confirmed diagnoses of dyspnea at rest and on exertion as well as likely mild nocturnal asthma.  

In response to this, the RO requested another VA opinion in October 2014.  Significantly, the Veteran was not personally examined by the VA physician at this time.  After a review of the Veteran's claims file, the VA physician concurred with the previous VA examination report in concluding that the Veteran did not have a current pulmonary diagnosis.  With regard to the Veteran's April 2013 CT scan, the VA physician indicated that the imaging findings were unlikely to be of clinical significance.  The examiner acknowledged that the Veteran was noted to have small, non-calcified nodules which were stable over time and thus regarded as not requiring any additional followup, and that the Veteran also had calcified granulomas, which were usually regarded as evidence of old infection, often fungal.  The examiner explained that for people who lived in the upper Midwest, the most common cause is a previous infection with histoplasmosis.  The examiner continued that these fungal infections were usually not symptomatic so people did not know that they had it until a routine chest X-ray revealed calcified granulomas, and that these granulomas had no clinical significance and caused no symptoms.  The examiner additionally indicated that very small, sub-centimeter, non-calcified lung nodules were usually followed with scheduled CT scans over a several year period as growth would suggest malignancy, and when they had been found to be stable over time such follow-up could stop.  Although the cause of such tiny nodules may not be known, they did not cause symptoms and did not constitute a diagnosis.  The examiner emphasized that the Veteran had CT scan findings which were not clinically significant, and that they did not constitute a "diagnosis" and neither explained nor caused the Veteran's reported respiratory symptoms.  The examiner concluded that the Veteran did not have a pulmonary diagnosis, and therefore it was not at least as likely as not that he had a pulmonary diagnosis related to military service.

At his July 2015 hearing, the Veteran's representative alleged that the October 2014 VA opinion was inadequate because the physician effectively diagnosed the Veteran as having a fungal infection with histoplasmosis without having actually examined the Veteran, and based this diagnosis solely on the Veteran's residence in "the upper Midwest."  

The Board agrees.  The October 2014 VA opinion, without an examination, is highly speculative and lacks probative value.  In addition, this opinion failed to acknowledge previous respiratory diagnoses rendered during the period on appeal, to include dyspnea, "likely" nocturnal asthma, sinusitis, bibasilar crackles, wheezing, and a persistent cough.  

Based on the foregoing, the Board finds that an additional VA examination, which fully and accurately addresses the provisions of 38 C.F.R. § 3.317, is needed to make a determination on the Veteran's claim.  See 38 C.F.R. § 3.159(c)(4) (2014).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA Gulf War 
Guidelines examination with regard to his claim for service connection for a respiratory disorder.  All indicated tests and studies must be done, and all findings should be reported in detail.  

Thereafter, the examiner must provide an opinion as to the likely etiology of the Veteran's respiratory symptomatology and diagnoses, to include dyspnea, "likely" nocturnal asthma, sinusitis, bibasilar crackles, wheezing, and a persistent cough.  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, then the examiner must identify the diagnosis and provide an opinion, complete with rationale, as to whether it is at least as likely as not (50 percent probability or more) that the disorder is related to the Veteran's service, including climatic/environmental hazards in the Persian Gulf.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that each diagnosed disability is caused, or aggravated, by a service-connected disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

If any complaint is not attributable to a known clinical diagnosis, then the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater):

(a)	that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia theater of operations; or 

(b)	that the Veteran's complaints are related to any incident of his service, including exposure to petroleum or other environmental hazards.  

The examiner must provide a complete rationale in support of his opinion(s).

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent to describe his symptoms while on active duty and since that time even when his records are negative for complaints or a diagnosis. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, then issue an additional supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




